EXHIBIT 5 HART & TRINEN, LLP ATTORNEYS AT LAW 1624 Washington Street Denver, CO80203 WilliamT.Hart,P.C. Email: harttrinen@aol.com Donald T. Trinen Facsimile:(303) 839-5414 (303)839-0061 Will Hart September 20, 2011 DNA Brands, Inc. th Street Boca Raton, Florida, 33487 This letter will constitute an opinion upon the legality of the sale by certain shareholders of DNA Brands, Inc., a Colorado corporation (the “Company”), of up to 4,427,000 shares of common stock as referred to in the Registration Statement on Form S-1 filed by the Company with the Securities and Exchange Commission. We have examined the Articles of Incorporation, the Bylaws, and the minutes of the Board of Directors of the Company, the applicable laws of the State of Colorado, and a copy of the Registration Statement.In our opinion, the Company was authorized to issue the shares to be sold by the selling shareholders and such shares are legally issued, fully paid and non-assessable. Very truly yours, HART & TRINEN By: /s/ William T. Hart William T. Hart
